Citation Nr: 1522403
Decision Date: 05/27/15	Archive Date: 07/07/15

DOCKET NO. 13-25 219	)        DATE 27 MAY 2015

On appeal from the Department of Veterans Affairs Regional Office in Louisville, Kentucky
                            
THE ISSUE

Whether the reduction of a disability rating for posttraumatic stress disorder (PTSD) from 100 percent to 70 percent, effective on September 1, 2012, was proper.

REPRESENTATION 

Appellant represented by:   Kentucky Department of Veterans Affairs

ATTORNEY FOR THE BOARD 

P. M. Johnson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 2003 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky in June 2012.

FINDINGS OF FACT

1. The Veteran's posttraumatic stress disorder was rated 100 percent for more than five years when the RO, in a June 2012 rating decision, reduced the rating to 70 percent effective September 1, 2012.

2. At the time of the June 2012 rating decision, the evidence did not show sustained and material improvement in the service-connected disability or that material improvement would be maintained under the ordinary conditions of life.

CONCLUSION OF LAW

Restoration of the 100 percent disability rating for posttraumatic stress disorder is warranted. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.343 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. However, the regulation governing reduction, 38 C.F.R. § 3.105(e), contains its own notice provisions and procedures. See Barger v. Principi, 16 Vet. App. 132 (2002). However, as the Board is restoring the 100 percent rating, the question of whether the RO complied with the requirements of 38 C.F.R. § 3.105(e) need not be addressed and further discussion of the requirements of the VCAA is unnecessary.

-2-

Propriety of a Reduction of a 100 Percent Rating for PTSD

The 100 percent rating for the Veteran's PTSD was awarded by the RO in a February 2006 rating decision effective from November 11, 2005, and was reduced effective September 1, 2012 by the RO in a June 2012 rating decision. The Veteran contends that the reduction of his 100 percent rating for PTSD was not warranted as he maintains that he continues to suffer from very severe functional impairments due to his mental health condition. Upon review of the evidence of record, the Board finds that material improvement has not been demonstrated and that restoration of the Veteran's previous 100 percent rating is warranted.

The circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by VA regulations. Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992). The regulation governing rating reductions in cases where the rating being reduced was a total disability rating, i.e., 100 percent, provides that the rating will not be reduced without examination showing material improvement in physical or mental condition. 38 C.F.R. § 3.343. This regulation also provides that examination reports showing material improvement must be evaluated in conjunction with all the facts of record, and consideration must be given particularly to whether the veteran attained improvement under the ordinary conditions of life, i.e., while working or actively seeking work or whether the symptoms have been brought under control by prolonged rest, or generally, by following a regimen which precludes work, and, if the latter, reduction from total disability ratings will not be considered pending reexamination after a period of employment (3 to 6 months). Id.

The provisions of 38 C.F.R. § 3.344(a) note that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension. It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.

-3-

Examinations less full and complete than those in which payments were authorized or continued will not be used as a basis of reduction. Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. 38 C.F.R. § 3.344(a).

If doubt remains, after according due consideration to all the evidence developed by the several items discussed in paragraph (a) of this section, the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses, and following the appropriate code there will be added the reference "Rating continued pending reexamination months from this date, § 3.344." The rating agency will determine on the basis of the facts in each individual case whether 18, 24, or 30 months will be allowed to elapse before the reexamination will be made. 38 C.F.R. § 3.344(b).

The provisions of paragraphs (a) and (b) apply to ratings which have continued for long periods at the same level (5 years or more). They do not apply to disabilities which have not become stabilized and are likely to improve. Re-examination disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating. 38 C.F.R. § 3.344(c).

In general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction. Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered. See Dofflemeyer v. Derwinsky, 2 Vet. App. 277 (1992). The applicable legal requires that in the case of a rating reduction, the record must establish that the reduction is warranted by a preponderance of the evidence and that the reduction complied with 38 C.F.R. §

-4-

3.344. See Sorakubo v. Principi, 16 Vet. App. 120 (2002); see also Brown v. Brown, 5 Vet. App. 413, 421 (1993).

The Board notes that it could be argued that paragraphs (a) and (b) of 3.344 do not apply to the Veteran's claim despite his rating being in place for greater than 5 years (2006-2012) because the RO has indicated that his condition has never stabilized and was determined to be "likely to improve" in 2006. See 38 C.F.R. § 3.344(c). However, the Board finds that this point is moot as the requirements for reducing a total disability rating have not been met. See 38 C.F.R. § 3.343. The evidence does not demonstrate material improvement in the Veteran's mental condition and does not address whether such improvement was made under the ordinary conditions of life. Accordingly, restoration of the Veteran's previous 100 percent rating is warranted.

The November 2011 rating decision that proposed a reduction indicated a reduction from 100 percent to 0 percent was proposed. The rating decision explained the reduction to 0 was proposed as the VA examinations in April 2011 and October 2011 provided diagnoses of malingering and provided no mental disorder diagnoses. In the June 2012 rating decision that reduced the Veteran's 100 percent rating, the RO explained they had a VA examiner certified by the American Board of Psychiatry and Neurology to review the additional evidence and provide a PTSD review examination. Based upon this, the RO stated that the evidence of record reflected PTSD with severity that was most closely reflected by the 70 percent rating criteria. In a September 2013 Supplemental Statement of the Case, the RO cited GAF scores from December 22, 2010 (40, major impairment) through September 24, 2012 (50, serious to moderate impairment), which demonstrated that the Veteran's overall symptoms related to PTSD were "improving and not worsening."

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued. See Hohol v. Derwinski, 2 Vet. App. 169 (1992). Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well. Collier v. Derwinski, 2 Vet. App. 247 (1992).

-5-

The Board notes that the most recent rating decision that continued the Veteran's 100 percent rating (without indicating improvement) on the merits was the August 2008 rating decision. This rating decision was based upon treatment from the VA Medical Centers in Long Beach, California, Huntington, West Virginia, and West Haven, Connecticut from March 2008 to July 2008. Treatment from March 2008 indicated that the Veteran was having severe difficulty sleeping and that he was only sleeping every three days due to his nightmares. He reported two prior episodes of suicidal ideation but denied any current suicidal or homicidal ideation. The Veteran also indicated difficulty communicating with his spouse.

The Veteran's initial 100 percent rating for PTSD was assigned after a VA examination in January 2006. The examiner reported that the Veteran had symptoms that included the following: constricted affect, depressed/anxious mood, orientation to person, place, and time, no delusions, intact judgment, frequently woke up with severe difficulty getting back to sleep, episodes of violence, occasional suicidal thoughts, and moderately impaired memory. He was noted to have a GAF score of 49.

Significantly, it appears the initial reason for the proposed reduction was that the RO was unsure if the diagnosis of PTSD remained in light of the examinations that noted malingering and providing no diagnosis. The May 2012 examination, however, clearly indicated that the Veteran continued to have PTSD. Once that was done, the RO never clearly articulated how the symptoms reflected material improvement.

The Board finds that comparing the findings from the Veteran's May 2012 examination to his treatment records in 2008 and his 2006 VA examination does not demonstrate material improvement in the Veteran's mental condition. The examination report indicates that the Veteran is continuing to struggle with issues of suicidal ideation, irritability, and anger, including a hospitalization within the prior year due to symptoms of depression and suicidal ideation. He reported that he continued to suffer from nightmares on a nightly basis that made it difficult for him to sleep. He also indicated that, despite improvement in his hallucinations over the

-6-

prior three years, other symptoms, such as his panic attacks and his anxiety, had worsened over that period. He reported that his mood would fluctuate from day to day and that the day of the exam was an "okay" day. The VA examiner stated that the Veteran's GAF score was 40-45.

Considering the GAF scores cited in the September 2013 SSOC that the RO states document material improvement of his condition, the Board notes that the Veteran's GAF scores do not necessarily support this conclusion. The GAF score assigned by the May 2012 VA examiner was 40-45, which was lower (indicating more severe symptoms) than the GAF score documented when his 100 percent rating was first assigned in February 2006. Also, this GAF score is lower than any of those cited during 2012 by the September 2013 SSOC. The Board finds that this assessment supports the Veteran's statements that his symptoms can fluctuate from day to day, and may indicate that the improvements noted by his treating physicians were a reflection of his condition while he engaged in a supportive environment.

The Board notes that the RO does not address whether this material improvement would be sustained under the ordinary conditions of life as is required under 38 C.F.R. 3.343. The Veteran has reported that his symptoms fluctuate on a day to day basis and the record indicates that the Veteran has been prone to periods of decompensation, including his hospitalization in 2011 for suicidal ideation. An August 2013 statement by the Veteran indicates that he continues to struggle with recurrent symptoms of suicidal ideation and that at times his overall condition can interfere with his activities of daily living, including personal hygiene.

In the instant case, the Board finds that the preponderance of the evidence does not demonstrate either material improvement or that such improvement would be actually reflected an improvement in a Veteran's ability to function under the ordinary conditions of life and work. Accordingly, as the requirements for the reduction of a total disability rating have not been met, the Board finds that restoration of the Veteran's previous 100 percent rating for PTSD is warranted. See 38 C.F.R. 3.343.

-7-

In summary, the evidence regarding the Veteran's condition at least places the claim in equipoise, and in such claims, the benefit of the doubt will be resolved in favor of the Veteran. As a result, restoration of the 100 percent rating for PTSD, effective on September 1, 2012, is warranted. 38 U.S.C.A. § 5107(b).

ORDER 

Restoration of a 100 percent evaluation for PTSD is granted.

H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals

-8-



